Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8 lines 2-3 read “used by the protrusion element as a lever to push against which assist to quickly break the magnetic connection”, it should read “used by the protrusion element as a lever to push against which assists to quickly break the magnetic connection.”
Claim 9 lines 1-2 read “wherein the magnetic material one or more selected from the group consisting of:”, should read “wherein the magnetic material is one or more selected from the group consisting of.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ayvazian (US 20140020214 A1) in view of Kim (KR 101246501 B1), Morita (US 20030024079 A1) and Sater (CA 2956062 C).
Regarding claim 1, Ayvazian discloses an improved quick-release connector configured to break 
apart under different pull forces, comprising: a connector component (100) comprising a first housing element (110) and a second housing element (104, 112), the first housing element including a receptacle element (114), wherein the receptacle element includes top portion  (top of 114) and a bottom portion (bottom of 114), the receptacle element further comprising a support surface (interior walls of 124) between the top and the bottom portion, a magnet (116), wherein the magnet is positioned within the top portion of the receptacle element (see magnet 116 in 114, figs 2-4), the second housing element including a protrusion element (120) defined by a support surface (top of 120) surrounded by a boundary face (sides of 120) wherein the bottom portion of the receptacle element (bottom of 114) of the first housing is configured to receive the protrusion element (of the second housing so that the support surface of the protrusion mates with a surface of the magnet (support surface – top of 120 mates with magnet 116), wherein the protrusion element is configured to be modified by changing a surface area of the support surface of the protrusion element that mates with the surface of the magnet (protrusion element 120 could be modified to change its surface). 
	However, if for any reason applicant disagrees, then Sater teaches changing the surface area to change the strength of the magnetic attraction, see para 0013 and figs 4A-C. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion element of Ayvazian with the changing surface area as taught by Sater to allow for a change in magnetic strength. 
	Ayvazian fails to disclose the top portion defined by a first diameter and the bottom portion defined by a second diameter, wherein the first diameter is less than the second diameter, the magnet arranged such that a portion of the magnet protrudes above the support surface and into the bottom portion, and the second housing element constructed entirely from a magnetic material. 
	Kim teaches the top portion defined by a first diameter (top diameter of 172, see fig 4)  and the bottom portion defined by a second diameter (bottom diameter of 172, see fig 4), wherein the first diameter is less than the second diameter (see annotated figure 4, see also WIPO link in NPL for clear KR ref drawings), so that a portion of the magnet protrudes above the support surface into the bottom portion (116 protrudes below and above 172, see fig 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic fastener system of Ayvazian with the protruding portion of Kim in order to ensure the connecting portion is securely attached within the receptacle.
	Morita teaches the second housing element constructed entirely from a magnetic material  (case 66 made from magnetic material such as iron, see para 0080).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic fastener system of Ayvazian with the magnetic housing of Morita to allow for stronger magnetic connection.


    PNG
    media_image1.png
    656
    905
    media_image1.png
    Greyscale

Annotated figure 4

Regarding claim 2, the modified reference teaches the connector of claim 1 and Ayvazian further 
discloses wherein both the first housing and the second housing are constructed from metal (clasp 100 made from metal, see para 0031). 
Regarding claim 3, the modified reference teaches the connector of claim 1 and Ayvazian further 
discloses wherein both the first housing and the second housing each include a loop element configured to receive a portion of a strap element (loops 108 and 106, see fig 1). 

Regarding claim 4, the modified reference teaches the connector of claim 1 and Ayvazian further 
discloses wherein the receptacle is centrally located on the first housing element (124, see fig 2).

Regarding claim 5, the modified reference teaches the connector of claim 1 and Ayvazian further 
discloses wherein the magnet is fabricated with one or more materials selected from the group comprising: Neodymium, Iron, Nickel, Cobalt, Born (magnet made from iron, Nickle cobalt, see para 0035).

Regarding claim 9, the modified reference teaches the connector of claim 1.
The modified reference fails to teach wherein the first housing element and the second housing 
element are configured to pivot with respect to each other so that a portion of the protrusion element hits a portion of the first housing element to break apart the connector component.
	Kim teaches wherein the first housing element and the second housing element are configured to pivot with respect to each other so that a portion of the protrusion element hits a portion of the first housing element to break apart the connector component (see fig 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the pivotable first and second housing elements as taught by Kim in order to allow for an easily opened connector. 

Regarding claim 11, the modified reference teaches the connector of claim 1 and the claimed 
invention except for the protruding portion being 0.1mm in size. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified reference with the protruding portion being 0.1mm to provide a protrusion that will prevent the connector from being unintentionally opened without adding unnecessary size or bulk, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ayvazian (US 20140020214 A1) in view of Kim (KR 101246501 B1), Morita (US 20030024079 A1) and Sater (CA 2956062 C) as applied to claim 1 above, and further in view of de la Rosa (US-20210134501-A1).
Regarding claim 6, the modified reference teaches the connector of claim 1. 
The modified reference fails to teach wherein the protrusion element includes a cavity element 
to decrease the surface area of the support surface of the protrusion element that mates with the surface of the magnet. 
	De la Rosa teaches wherein the protrusion element includes a cavity element (cavity in element 530, see fig 5) to decrease the surface area of the support surface of the protrusion element that mates with the surface of the magnet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the cavity element of de la Rosa to provide a change in surface area and therefore allow for a change in the strength of the magnetic connection. 

Regarding claim 7, the modified reference teaches the connector of claim 6 and de la Rosa 
further teaches wherein the cavity element (hole in element 530, see fig 5) is a circular aperture defined by edge surface and bound by the bottom surface of the second housing element.

Regarding claim 8, the modified reference teaches the connector of claim 1. 
The modified reference fails to teach wherein the receptacle element includes a support surface 
configured to be used by the protrusion element as a lever to push against which assist to quickly break the magnetic connection between the housing.
	De la Rosa teaches wherein the receptacle element (surface 515, see fig 5) includes a support surface configured to be used by the protrusion element as a lever to push against which assist to quickly break the magnetic connection between the housing elements.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the support surface of de la Rosa to allow for a more easily removed magnetic connector. 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ayvazian (US 20140020214 A1) in view of Kim (KR 101246501 B1), Morita (US 20030024079 A1) and Sater (CA 2956062 C) as applied to claim 1 above, and further in view of Chambers (US-10463119-B1). 
Regarding claim 10, the modified reference teaches the connector of claim 1. 
The modified reference fails to teach wherein the magnetic material one or more selected from 
the group consisting of: a low carbon steel, a precipitation hardening stainless steel, and a ferritic stainless steel.
	Chambers teaches wherein the magnetic material one or more selected from the group consisting of: a low carbon steel, a precipitation hardening stainless steel, and a ferritic stainless steel (ferritic stainless steel, see col 10, lines 58-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the steel magnetic material of Chambers to provide a strong and long lasting connector and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar magnetic fastener devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.A.K./Examiner, Art Unit 3642  

/MONICA L PERRY/Primary Examiner, Art Unit 3644